     Case 2:19-cv-00497-JAW Document 37 Filed 06/29/20 Page 1 of 4              PageID #: 167



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

VICTORIA MCLAUGHLIN,                       )
                                           )
        Plaintiff,                         )
                                           )
v.                                         )      2:19-cv-00497-JAW
                                           )
TOWN OF CHESTER, NEW                       )
HAMPSHIRE, et al.,                         )
                                           )
        Defendants                         )

                       ORDER ON MOTIONS FOR LEAVE TO FILE
                              AMENDED COMPLAINT

        Plaintiff seeks leave to amend her complaint to assert two claims of tortious interference

with a prospective contractual relationship and a claim of retaliation under the Fair Labor

Standards Act (FLSA). Plaintiff first filed a motion to amend to add the tort claims (Motion to

Amend, ECF No. 23) and approximately two weeks later asked for leave to add the retaliation

claim. (Motion to Amend, ECF No. 26.) The second proposed amended complaint includes the

additional claims that are the subject of the first motion to amend. Defendants did not oppose

Plaintiff’s first request; Defendant Town of Chester (the Town) objects to the second request.

        After consideration of the parties’ arguments, the Court grants Plaintiff’s second motion

to amend and dismisses as moot the first motion.

                                           DISCUSSION

        Courts should grant leave to amend “freely” when “justice so requires.” Fed. R. Civ. P.

15(a). Leave to amend is properly denied for “undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
    Case 2:19-cv-00497-JAW Document 37 Filed 06/29/20 Page 2 of 4                              PageID #: 168



undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

        The Town argues that the Court should deny the second request because the proposed

amendment is futile and because Plaintiff has repeatedly failed to cure the deficiencies in her

complaint.1 The Town’s contention that the denial of the motion is warranted because Plaintiff

failed to cure the deficiencies in her complaint is unpersuasive. Plaintiff’s second motion to

amend was filed within two weeks of the first motion and while the first motion was still pending.

A grant of the second motion to amend, therefore, would result in the first amendment to

Plaintiff’s complaint. Furthermore, the Town had not yet filed a response to the first motion and

thus has not been prejudiced by Plaintiff’s two requests to amend her complaint.

        The Town’s futility argument is also unconvincing. A “futile” amendment is one that

“would fail to state a claim upon which relief could be granted.” Glassman v. Computervision

Corp., 90 F.3d 617, 623 (1st Cir. 1996); see also Hatch v. Dep’t for Children, Youth & Their

Families, 274 F.3d 12, 19 (1st Cir. 2001). In other words, “if the proposed amendment would

be futile because, as thus amended, the complaint still fails to state a claim, the district court acts

within its discretion in denying the motion to amend.” Boston & Me. Corp. v. Hampton, 987

F.2d 855, 868 (1st Cir. 1993). When considering whether a complaint states a claim for which


1
  The Town also argues the requested amendment should be denied because Plaintiff filed the motion after the
deadline for amendments to the pleadings. The Town contends that as set forth in the parties’ joint request for an
amendment to the scheduling order (Motion, ECF No. 22), the extension of the amendment deadline to July 17,
2020, was for a limited (unrelated) purpose. Regardless of the purpose of the request for the extension, particularly
given the recent extension of the discovery deadline (Order, ECF No. 36), which extension in part was necessary
due to the understandable COVID-19 related challenges for parties in certain cases in completing the pretrial
process within the original deadlines established by the Court, the Court is not inclined to deny the motion based
on the fact that the requested amendment was not within the limitation set forth in the parties’ joint request to
extend the amendment deadline.

                                                         2
   Case 2:19-cv-00497-JAW Document 37 Filed 06/29/20 Page 3 of 4                 PageID #: 169



relief may be granted, courts must assume the truth of all well-plead facts and give the plaintiff

the benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011).

       To establish a claim for retaliation under the FLSA, Plaintiff must demonstrate “that (1)

[she] engaged in a statutorily protected activity, and (2) [her] employer thereafter subjected [her]

to an adverse employment action (3) as a reprisal for having engaged in protected activity.”

Claudio-Gotay v. Becton Dickinson Caribe, Ltd., 375 F.3d 99, 102 (1st Cir. 2004). Assuming

the truth of Plaintiff’s assertions and affording Plaintiff the benefit of all reasonable inferences

from her assertions, the proposed second amended complaint can be read to allege that Plaintiff

engaged in protected activity when she participated in an investigation by the New Hampshire

Department of Labor and that as the result of Plaintiff’s protected activity, the Town provided

an inaccurate negative job reference, which caused Plaintiff to lose a job opportunity. Plaintiff,

therefore, has alleged sufficient facts to support a claim for retaliation under the FLSA.

Accordingly, the Court cannot conclude that the amendment would be futile.

                                          CONCLUSION

       Based on the foregoing analysis, the Court grants Plaintiff’s second motion to amend her

complaint. (Motion, ECF No. 26.) Because Plaintiff’s proposed second amended complaint

includes the allegations included in the proposed first amended complaint, the Court dismisses

as moot Plaintiff’s first motion to amend. (Motion, ECF No. 23.) Plaintiff shall file the amended

complaint on or before July 6, 2020. Defendants shall file their responses to the amended

complaint within 10 days of the filing of the amended complaint.



                                                 3
   Case 2:19-cv-00497-JAW Document 37 Filed 06/29/20 Page 4 of 4         PageID #: 170



                                        NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge

Dated this 29th day of June, 2020.




                                            4
